[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-14415                ELEVENTH CIRCUIT
                                                                MAY 5, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                     D.C. Docket No. 08-20191-CR-JLK

UNITED STATES OF AMERICA,


                                                                Plaintiff–Appellee,

                                    versus

YOKIMO ANTUAN ZALDIVAR,

                                                          Defendant–Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (May 5, 2009)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Yokimo Antuan Zaldivar appeals his conviction for being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). On appeal, Zaldivar

argues that there was insufficient evidence for the jury to find him guilty.

      “We review challenges to the sufficiency of the evidence de novo, viewing

the evidence in the light most favorable to the government.” United States v.

Futrell, 209 F.3d 1286, 1288 (11th Cir. 2000). This evidence can be either direct

or circumstantial. United States v. Wilson, 183 F.3d 1291, 1300 (11th Cir. 1999).

The evidence is deemed sufficient if a reasonable factfinder could have found that

it established that the defendant was guilty beyond a reasonable doubt. United

States v. McDowell, 250 F.3d 1354, 1364–65 (11th Cir. 2001). On appeal, all

reasonable inferences are drawn in favor of the jury’s verdict. Id. The jury has the

exclusive power to determine the credibility of witnesses, and we must defer to a

jury’s reasonable credibility determinations. United States v. Chastain, 198 F.3d

1338, 1351 (11th Cir. 1999).

      To sustain a substantive felon in possession conviction under 18 U.S.C.

§ 922(g)(1), the government must prove: “(1) that the defendant was a convicted

felon, (2) that the defendant was in knowing possession of a firearm, and (3) that

the firearm was in or affecting interstate commerce.” United States v. Deleveaux,

205 F.3d 1292, 1296–97 (11th Cir. 2000).

      Upon review of the record and the parties’ briefs, we discern no reversible



                                           2
error. The only element that is being disputed on appeal is whether Zaldivar had

knowing possession of a firearm. A police officer testified that: (1) he saw the

handle of a gun in Zaldivar's hand; (2) after seeing the police officer, Zaldivar went

back into his apartment, knelt next to a pile of clothes, and proceeded to make

strange motions with his body while being located next to the pile of clothes; and

(3) police officers then discovered a gun inside that pile of clothes. Therefore, we

find that the evidence was sufficient to convict Zaldivar, and, accordingly, we

affirm his conviction.

      AFFIRMED.




                                          3